UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 97-6458



JONATHAN IDEMA; PATRICIA DAWN GLOSSON,

                                           Plaintiffs - Appellants,

          versus


GRETCHIN ROBINSON; ROBERT H. FOX; DILLARD
MARTIN; DELORES R. STEPHEN; TAMARA BARTLEY;
UNKNOWN DEFENDANTS, A THROUGH X,

                                            Defendants - Appellees,
          and


FEDERAL BUREAU OF PRISONS,

                                                           Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-96-56-5-CT-F)


Submitted:   February 12, 1998         Decided:     February 26, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Jonathan Idema, Patricia Dawn Glosson, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal the district court's order dismissing their
complaint. The district court revoked in forma pauperis status that

it had previously granted earlier in the proceeding and ordered

Appellants to pay the filing fee. The court then dismissed the case

when Appellants failed to comply with the fee order. Finding no

abuse of discretion, we affirm the district court's order. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                2